DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 08/04/2022.
Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent Application Publication 2013/0235746; hereinafter Patel) in view of Naghshvar et al. (US Patent Application Publication 2017/0265195; hereinafter Naghshvar).
Regarding claim 1 Patel discloses a method comprising:
scanning, by a device, a radio service area of a small cell radio access node to detect radio signals of one or more radio frequency (RF) bands (paragraphs 0045, 0063, 0074; wherein a device (be it a femto node as in paragraph 0063, or in a controller as in paragraph 0074) scans and collects signal strength from signals related to surrounding femto nodes), wherein the radio signals include transmissions associated with one or more other small cell radio access nodes that are operating in a vicinity of the small cell radio access node (paragraphs 0045, 0063, 0074; signal strength from signals related to surrounding femto nodes, see also in fig. 1, wherein the femto nodes are in the vicinity of each other), and wherein the small cell radio access node is configured to alternately operate at multiple RF bands including the one or more RF bands (paragraphs 0045, 0051; wherein the femto nodes are capable of operating in multiple RF bands);
determining, by the device, a signal strength associated with each of the one or more RF bands (paragraphs 0045, 0063, 0074; measuring signal strengths of on one or more of the channels/bands).
Patel does not explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses comparing, by the device, the signal strength associated with each of the one or more RF bands relative to an upper signal strength threshold value and a lower signal strength threshold value (fig. 6, paragraphs 0075-0077; wherein signal strengths (e.g. RSSIs) of channels used by small cell nodes are compared to an upper and a lower threshold value, as defined by a range of values); and dynamically optimizing, by the device, operation of the small cell radio access node by selecting an operating RF band from among the one or more RF bands based on results of the comparing (paragraphs 0075-0078, wherein the device selects a channel/band based on the comparing results and satisfying an ED threshold). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 2 Patel discloses the method of claim 1, wherein, when the one or more RF bands correspond to the multiple RF bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands), and when a same bandwidth is associated with each of the multiple RF bands (see in paragraph 0006 of Patel that multiple RF channels operate in a central bandwidth), dynamically optimizing the operation of the small cell radio access node comprises selecting the operating RF band having a lowest frequency of the multiple RF bands (paragraphs 0045-0049; selecting a lower band of the channels/bands available). Patel does not explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses none of the associated signal strengths exceed the upper signal strength threshold value (fig. 6, paragraphs 0075-0077; wherein signal strengths (e.g. RSSIs) of channels used by small cell nodes are compared to an upper and a lower threshold value, as defined by a range of values). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 3 the modified Patel discloses the method of claim 1, wherein dynamically optimizing the operation of the small cell radio access node further comprises: provisioning the operation of the small cell radio access node to use the operating RF band to provide coverage of the radio service area (Patel: paragraphs 0046, 0049-0052; the femto node is configured for coverage in its location).
Regarding claim 4 the modified Patel discloses the method of claim 1, wherein, when the one or more RF bands correspond to the multiple RF bands (Patel: paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses the associated signal strengths exceed the upper signal strength threshold value, dynamically optimizing the operation of the small cell radio access node comprises disabling a small cell radio service of the small cell radio access node (paragraphs 0144-0145; wherein the small cell service can be suspended based on samples exceeding a threshold). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 6 the modified Patel discloses the method of claim 1, wherein dynamically optimizing the operation of the small cell radio access node comprises not selecting, for the operating RF band, the one or more RF bands for which an associated signal strength exceeds a threshold level (Patel: paragraph 0045; the selected bands are those for which the signal strength measure the least, thus those with higher measurements are not selected).
Regarding claim 7 the modified Patel discloses the method of claim 1. Patel fails to explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses wherein the signal strength comprises at least one of a received signal code power (RSCP), a reference signal receive power (RSRP), or a received signal strength indicator (RSSI) (paragraphs 0065, 0075; signal strength can be measured by RSSI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 8 Patel discloses a device comprising:
a processor configured to (fig. 16, paragraph 0096; the device is enabled to perform channel/band selection):
scan a radio service area of a small cell radio access node to detect radio signals of one or more radio frequency (RF) bands (paragraphs 0045, 0063, 0074; wherein a device (be it a femto node as in paragraph 0063, or in a controller as in paragraph 0074) scans and collects signal strength from signals related to surrounding femto nodes), wherein the radio signals include transmissions associated with one or more other small cell radio access nodes that are operating in a vicinity of the small cell radio access node (paragraphs 0045, 0063, 0074; signal strength from signals related to surrounding femto nodes, see also in fig. 1, wherein the femto nodes are in the vicinity of each other), and wherein the small radio access node is configured to alternately operate at multiple RF bands including the one or more RF bands (paragraphs 0045, 0051; wherein the femto nodes are capable of operating in multiple RF bands);
determine a signal strength associated with each of the one or more RF bands (paragraphs 0045, 0063, 0074; measuring signal strengths of on one or more of the channels/bands).
Patel does not explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses comparing, by the device, the signal strength associated with each of the one or more RF bands relative to an upper signal strength threshold value and a lower signal strength threshold value (fig. 6, paragraphs 0075-0077; wherein signal strengths (e.g. RSSIs) of channels used by small cell nodes are compared to an upper and a lower threshold value, as defined by a range of values); and dynamically optimizing, by the device, operation of the small cell radio access node by selecting an operating RF band from among the one or more RF bands based on results of the comparing (paragraphs 0075-0078, wherein the device selects a channel/band based on the comparing results and satisfying an ED threshold). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 9 the modified Patel discloses the device of claim 8, wherein the small cell radio access node comprises a femtocell (Patel: fig. 1, femtocells 104, 106, 110, as per paragraph 0045).
Regarding claim 10 the modified Patel discloses the device of claim 8, wherein to dynamically optimize the operation of the small cell radio access node, the processor is further configured to: provision the operation of the small cell radio access node to use the operating RF band to provide coverage of the radio service area (Patel: paragraphs 0046, 0049-0052; the femto node is configured for coverage in its location).
Regarding claim 11 the modified Patel discloses the device of claim 8, wherein, when the one or more RF bands correspond to the multiple bands (paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses the associated signal strengths exceed the upper signal strength threshold value, dynamically optimizing the operation of the small cell radio access node comprises disabling a small cell radio service of the small cell radio access node (paragraphs 0144-0145; wherein the small cell service can be suspended based on samples exceeding a threshold). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 13 the modified Patel discloses the device of claim 8, wherein to dynamically optimize the operation of the small cell radio access node, the processor is further configured to not select, for the operating RF band, the one or more RF bands for which an associated signal exceeds the upper signal strength threshold value and is below the lower signal strength threshold value (paragraph 0045; the selected bands are those for which the signal strength measure the least, thus those with higher measurements are not selected).
Regarding claim 14 Patel discloses the device of claim 8. Patel fails to explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses wherein the signal strength comprises at least one of a received signal code power (RSCP), a reference signal receive power (RSRP), or a received signal strength indicator (RSSI) (paragraphs 0065, 0075; signal strength can be measured by RSSI). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 15 Patel discloses a non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device (paragraphs 0012, 0097; computer-readable medium), which when executed cause the computational device to:
scan a radio service area of a small cell radio access node to detect radio signals of one or more radio frequency (RF) bands (paragraphs 0045, 0063, 0074; wherein a device (be it a femto node as in paragraph 0063, or in a controller as in paragraph 0074) scans and collects signal strength from signals related to surrounding femto nodes), wherein the radio signals include transmissions associated with one or more other small cell radio access nodes that are operating in a vicinity of the small cell radio access node (paragraphs 0045, 0063, 0074; signal strength from signals related to surrounding femto nodes, see also in fig. 1, wherein the femto nodes are in the vicinity of each other), and wherein the small radio access node is configured to alternately operate at multiple RF bands including the one or more RF bands (paragraphs 0045, 0051; wherein the femto nodes are capable of operating in multiple RF bands);
determine a signal strength associated with each of the one or more RF bands (paragraphs 0045, 0063, 0074; measuring signal strengths of on one or more of the channels/bands).
Patel does not explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses comparing, by the device, the signal strength associated with each of the one or more RF bands relative to an upper signal strength threshold value and a lower signal strength threshold value (fig. 6, paragraphs 0075-0077; wherein signal strengths (e.g. RSSIs) of channels used by small cell nodes are compared to an upper and a lower threshold value, as defined by a range of values); and dynamically optimizing, by the device, operation of the small cell radio access node by selecting an operating RF band from among the one or more RF bands based on results of the comparing (paragraphs 0075-0078, wherein the device selects a channel/band based on the comparing results and satisfying an ED threshold). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 16 the modified Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein the small cell radio access node comprises a femtocell (Patel: fig. 1, femtocells 104, 106, 110, as per paragraph 0045).
Regarding claim 17 the modified Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein the instructions further cause the computational device to: provision the operation of the small cell radio access node to use the operating RF band to provide coverage of the radio service area (Patel: paragraphs 0046, 0049-0052; the femto node is configured for coverage in its location).
Regarding claim 18 the modified Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein, when the one or more RF bands correspond to the multiple bands (Patel: paragraph 0045; multiple channels/bands available configured for selection as operating channels/bands). Patel fails to explicitly disclose, but Naghshvar in the same field of endeavor directed to channel selection, discloses the associated signal strengths exceed the upper signal strength threshold value, dynamically optimizing the operation of the small cell radio access node comprises disabling a small cell radio service of the small cell radio access node (paragraphs 0144-0145; wherein the small cell service can be suspended based on samples exceeding a threshold). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Patel with the teachings of Naghshvar, in order to improve quality and reliability (Naghshvar: paragraph 0049).
Regarding claim 20 the modified Patel discloses the non-transitory, computer-readable storage medium of claim 15, wherein the instructions further cause the computational device to not select, for the operating RF band, the one or more RF bands for which an associated signal strength exceeds the signal strength threshold value and is below the lower signal strength threshold value (paragraph 0045; the selected bands are those for which the signal strength measure the least, thus those with higher measurements are not selected).

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims, when in combination with the language of the independent claims, is not taught by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2018/0007564 to Li et al. – that discloses a small cell divides a system bandwidth of the small cell into multiple frequency bands for transmission of subscriber data. The small cell measures interference signal strengths on different frequency bands, and schedules, according to the interference signal strengths on the different frequency bands, a frequency band with a low interference signal strength for transmission of the subscriber data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466